Citation Nr: 1725681	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-36 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or on account of being housebound, prior to December 11, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to July 2004.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A December 2016 rating decision granted entitlement to SMC based on the need for aid and attendance from December 11, 2014.  Thus, the remaining matter for Board consideration is entitlement to that benefit prior to December 11, 2014.

The Veteran submitted a timely notice of disagreement (NOD) with a March 2017 rating decision that found him incompetent to handle disbursement of funds in April 2017 (4/4/17 VBMS Notice of Disagreement).  The Board declines limited jurisdiction of this issue at this time as the April 2017 NOD has been logged into Veterans Benefits Management System (VBMS) and Veterans Appeals Control and Locater System (VACOLS).


FINDING OF FACT

Prior to December 11, 2014, the evidence is in equipoise that due to the Veteran's significant service-connected disabilities, he required assistance with dressing, bathing, preparing meals, and he required regular care or assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for an award of SMC based upon the need for regular aid and attendance of another person have been met prior to December 11, 2014.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise regarding any issue material to the determination of a matter, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran reports that he needs assistance in performing fine motor tasks, such as shaving, and is unable to do any heavy lifting (4/18/08 VA 21-4138 Statement in Support of Claim).  While he can dress himself, he sometimes requires help because he is slow at performing that task.  He is unable to cook or do any lifting because he drops things without warning.

Thus, the Veteran maintains that entitlement to SMC is warranted prior to December 11, 2014.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (noting VA's well-established duty to maximize a claimant's benefits); see also AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

Legal Criteria

SMC is available when, "as the result of service-connected disability," a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011).  Section 1114(l) provides five distinct ways for a veteran, "as the result of service-connected disability," to qualify for this rate of SMC:  (1) Anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; 
(3) blindness in both eyes with 5/200 visual acuity or less; (4) being permanently bedridden; or (5) having "such significant disabilities as to be in need of regular aid and attendance."  38 U.S.C. § 1114(l).  The "need of regular aid and attendance" in § 1114(l) must be the result of "such significant disabilities."  38 U.S.C. § 1114(l); Breniser, 25 Vet. App. at 71.

The following basic considerations are critical in determining the need for the regular aid and attendance of another person: inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2016).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  Id.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the Veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the Veteran is able to establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s).  In that instance, the evidence must show that a veteran has a single service-connected disability evaluated as 100-percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability, or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  See 38 C.F.R. § 3.350(i).

Facts and Analysis

In the instant case, prior to December 11, 2014, service connection is in effect for a depressive disorder associated with Parkinson's disease with loss of use of the right foot, evaluated as 70 percent disabling; Parkinson's disease with the loss of use of the right foot, evaluated as 40 percent disabling; bilateral pes planus, evaluated as 30 percent disabling; Parkinson's disease associated with right knee torn ligaments repair with traumatic arthritis, evaluated as 30 percent disabling (from June 6, 2005 to May 7, 2010); gastroesophageal reflux disease with constipation, evaluated as 
30 percent disabling; right upper extremity hypoactive reflexes (major) associated with Parkinson's disease with the loss of use of the right foot, evaluated as 
30 percent disabling; left upper extremity hypoactive reflexes associated with Parkinson's disease with the loss of use of the right foot, evaluated as 20 percent disabling; right knee torn ligaments repair with traumatic arthritis, evaluated as 
10 percent disabling; left knee torn ligaments repair with traumatic arthritis, evaluated as 10 percent disabling; degenerative thoracolumbar spondyloarthritis, evaluated as 10 percent disabling; left lower extremity hypoactive reflexes associated with Parkinson's disease with the loss of use of the right foot, evaluated as 10 percent disabling; speech problems due to Parkinson's disease evaluated as 
10 percent disabling; swallowing difficulty due to Parkinson's disease, evaluated as 10 percent disabling; Parkinson's disease with loss of facial automatic movements, evaluated as 10 percent disabling; and swan neck deformity of the right little finger (major), pseudofolliculitis barbae, and sexual dysfunction, assigned Non compensable disability evaluations.  A total rating based upon individual employability due to service-connected disabilities (TDIU) has been in effect since November 2008.

In October 2008, the Veteran had trouble walking and doing his activities of daily living (ADLs) (10/14/11 Medical Treatment Record Government Facility, page 1).  He was unable to start his day until noon after his second dose of medication.  The Veteran did not cook, as he had gone to sleep with the burner on and food on it.  It was noted that he needed in-home evaluation for help.

During a January 2011 VA examination, the Veteran was noted to have moderate to severe limitations performing his ADLs as a result of his Parkinson's disease.  The examiner commented that the Parkinson's disease process and treatment side effects impaired the Veteran in terms of mobility, involuntary twitching, hypersomnolence, and fatigability.

In 2011, clinicians reported the Veteran's repeated falls at home and that he was independent in his ADLs (12/23/16 CAPRI, 743, 798, 817, 848).  However, in February 2011, he was found clinically eligible for the Caregiver Program.  Id. at 674.  His caregiver (finance') reported that his functional ability varied from day to day.  Id. at 665.  In July 2011, he was able to "manage" by himself and had modified independence with ADLs, but did not cook because "he did not trust his memory."  Id. at 807.

In September 2011, the Veteran experienced increased tremors that impacted his functional ability, was no longer able to drive or care for his ADLs, and required assistance in the home (10/20/11 Medical Treatment Record Government Facility, page 1).  In October 2011, he had more difficulty managing at home and doing his ADLs, including cooking, shopping, and cleaning (12/23/16 CAPRI, page 758). 

While, in January 2012, the Veteran was reported as independent in his ADLs, in February 2012, his caregiver stated that she provided assistance to him with mobility, dressing, grooming, meal preparation, and medication management (as he was often forgetful) (12/23/16 CAPRI, pages 694-5, 701).  In January and February 2013, the Veteran's caregiver reported that he also required assistance with toileting, although a February 2013 VA neurology note indicates that he was independent in all ADLs.  Id. at 526, 529, 548.  In July 2013, the Veteran reported that he did not have a caregiver anymore and that his mother was going to move in with him to be his caregiver.  Id. at 435.

In October 2013, the Veteran's father provided caregiver assistance (12/23/16 CAPRI, page 418).  In February and May 2014, the Veteran's caregiver (new fiancé) reported that she prepared all meals and had to cut his meat or tougher items, shaved his face due to hand tremors, and helped with bathing, dressing, and toileting at night (helped him find a urinal).  Id. at 363, 384.  She helped with bill paying as he was often unable to recall things, and cooked because he had a tendency to burn food on the stove, or burn himself because he was unable to move quickly enough.  

A September 2014 Vocational Rehabilitation and Employment letter indicates that the Veteran achieved the goals outlined in his Independent Living Plan and attained a substantial increase in his level of independence, and was considered rehabilitated (10/6/2014 Letter).  In June 2015, the Veteran's caregiver reported that he needed assistance with bathing, toileting, and daily help with dressing (12/23/16 CAPRI, page 193, 204.

During a June 2016 VA examination for aid and attendance, the Veteran was noted to be unable to dress, groom, and bath himself.  

A November 2016 private neuropsychological evaluation indicates that the Veteran underwent deep brain stimulation in July 2015 with marked improvement in physical functioning and was independent in his ADLs (4/5/17 Medical Treatment Record Non Government Facility).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. at 224.

Here, the probative medical and lay evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  In this case, the evidence strongly suggests that due to balance problems and pain brought on by Parkinson's disease disability, as well as his other service-connected disabilities, the Veteran is unable to safely prepare food, or to properly, bathe, groom and dress himself.  He additionally appears to need help protecting himself against the hazards or dangers of falling due to intensifying balance difficulties brought on by Parkinson's disease disability.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met prior to December 11, 2014.  SMC at the aid and attendance rate is a greater monetary benefit than the housebound benefit.  Compare 38 U.S.C.A. § 1114(l), with 38 U.S.C.A. § 1114(s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

SMC based on the need for aid and attendance prior to December 11, 2014, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


